Exhibit 10.1

 

PURCHASE AGREEMENT

THIS AGREEMENT (the “Agreement”) is made as of the 22nd day of August 2016, by
and between SPARK NETWORKS, INC. (the “Company”), a corporation organized under
the laws of the State of Delaware, and the purchasers whose names and addresses
are set forth on the signature pages hereof (each a “Purchaser” and together,
the “Purchasers”).

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
the Company desires to issue and sell to the Purchasers, and the Purchasers
desire to purchase from the Company, an aggregate of 840,031 shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), as set
forth in this Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Company and each Purchaser agrees as follows:

SECTION 1.Authorization of Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the issuance and sale
of up to 840,031 shares (the “Shares”) of Common Stock.

SECTION 2.Agreement to Sell and Purchase the Shares. At the Closing (as defined
in Section 3), the Company will, subject to the terms of this Agreement, issue
and sell to each Purchaser and each Purchaser will buy from the Company, upon
the terms and conditions hereinafter set forth, the number of Shares (at the
purchase price) shown below opposite the name of each such Purchaser:

Purchaser

 

Number of Shares to Be
  Purchased   

Price Per
Share In
 Dollars 

 

Aggregate
   Price   

MILFAM II L.P.

420,015

$1.55

$651,023.25

Lloyd I. Miller Trust A-4

 

420,016

$1.55

$651,024.80

SECTION 3.Delivery of the Shares at the Closing. The completion of the purchase
and sale of the Shares (the “Closing”) shall occur at the offices of Morrison &
Foerster LLP, 425 Market Street, San Francisco, California 94105 simultaneously
with the execution of this Agreement, or on such later date or at such different
location as the parties shall agree in writing (the date on which the Closing
occurs, the “Closing Date”).

At the Closing, each Purchaser shall deliver, in immediately available funds,
the full amount of the purchase price for the Shares being purchased by it
hereunder by wire transfer to an account designated by the Company and the
Company shall deliver to each Purchaser one or more stock certificates
registered in the name of such Purchaser, or in such nominee name(s) as
designated by such Purchaser in writing, representing the number of Shares set
forth opposite such Purchaser’s name in Section 2 above and bearing an
appropriate legend referring to the fact

 

--------------------------------------------------------------------------------

that the Shares were sold in reliance upon the exemption from registration under
the Securities Act of 1933, as amended (the “Securities Act”), provided by
Section 4(2) thereof and Rule 506 thereunder. The Company will promptly
substitute one or more replacement certificates without the legend at such time
as the Registration Statement becomes effective. The name(s) in which the stock
certificates are to be registered are set forth in the Stock Certificate
Questionnaire attached hereto as part of Appendix I.

SECTION 4.Representations, Warranties and Covenants of the Company.  Except as
set forth in the disclosure letter provided to each Purchaser in connection with
this Agreement (the “Disclosure Letter”), which Disclosure Letter shall qualify
any representation made herein to the extent of the disclosure contained in such
Disclosure Letter, the Company hereby represents and warrants to, and covenants
with, each Purchaser as follows:

4.1Organization and Qualification.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and the Company is qualified to do business as a foreign corporation
in each jurisdiction in which qualification is required, except where failure to
so qualify would not reasonably be expected to have a Material Adverse Effect
(as defined herein).

4.2Subsidiaries.  The Company’s subsidiaries (each a “Subsidiary” and
collectively the “Subsidiaries”) are listed on Exhibit A to this Agreement. Each
Subsidiary is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation and is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not reasonably be expected to have a
Material Adverse Effect.

4.3Reporting Company; Form S‑3. The Company is not an “ineligible issuer” (as
defined in Rule 405 promulgated under the Securities Act) and is eligible to
register the Shares for resale by each Purchaser on a registration statement on
Form S‑3 under the Securities Act. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and has filed all reports required thereby during the past twenty-four
(24) calendar months.  Provided none of the Purchasers are deemed to be
underwriters with respect to any shares, to the Company’s knowledge, there exist
no facts or circumstances (including without limitation any required approvals
or waivers or any circumstances that may delay or prevent the obtaining of
accountant’s consents) that reasonably could be expected to prohibit the
preparation and filing of a registration statement on Form S‑3 that will be
available for the resale of the Shares by each Purchaser.

4.4Authorized Capital Stock. The Company has duly authorized and validly issued
outstanding capitalization as set forth in its Quarterly Report filed on Form
10-Q with the Securities and Exchange Commission (the “Commission”) on August
10, 2016 as of the date set forth therein. The issued and outstanding shares of
Common Stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities, and conform in
all material respects to the description thereof contained in the Form S-3
Registration Statement filed by the Company on March 8, 2013 and amendments
thereto (the “2013 Registration Statement”).   The

 

--------------------------------------------------------------------------------

number of outstanding options to purchase, or other rights to purchase or
acquire, shares of Common Stock are set forth in the Company’s Quarterly Report
filed on Form 10-Q with the Company on August 10, 2016 as of the date set forth
therein. 

4.5Issuance, Sale and Delivery of the Shares.  The issuance and sale of the
Shares have been duly authorized by the Company and the Shares, when issued,
delivered and paid for in the manner set forth in this Agreement, will be
validly issued, fully paid and nonassessable, and will conform in all material
respects to the description thereof set forth in the 2013 Registration
Statement.  No preemptive rights, commitments, rights of first offer or refusal,
anti-dilution rights, rights of participation or any other rights to subscribe
for or purchase any shares of Common Stock of the Company exist with respect to
the issuance and sale of the Shares by the Company pursuant to this Agreement.
No further approval or authority of the Company’s stockholders or the Board of
Directors of the Company (the “Board”) will be required for the issuance and
sale of the Shares to be sold by the Company as contemplated herein.

4.6Due Execution, Delivery and Performance of the Purchase Agreement.  The
Company has full legal right, corporate power and authority to enter into the
Purchase Agreement and perform the transactions contemplated hereby.  The
Purchase Agreement has been duly authorized, executed and delivered by the
Company.  The Purchase Agreement constitutes a legal, valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
relating to or affecting the enforcement of creditors’ rights and the
application of equitable principles relating to the availability of remedies,
and except as rights to indemnity or contribution, including but not limited to,
indemnification provisions set forth in Section 7.3 of this Agreement may be
limited by federal or state securities law or the public policy underlying such
laws.  The execution and performance of the Purchase Agreement by the Company
and the consummation of the transactions herein contemplated will not violate
any provision of the certificate of incorporation or bylaws of the Company or
the organizational documents of any Subsidiary and will not result in the
creation of any lien, charge, security interest or encumbrance upon any assets
of the Company or any Subsidiary pursuant to the terms or provisions of, or will
not conflict with, result in the breach or violation of, or constitute, either
by itself or upon notice or the passage of time or both, a default under any
agreement, mortgage, deed of trust, lease, franchise, license, indenture, permit
or other instrument to which any of the Company or any Subsidiary is a party or
by which any of the Company or any Subsidiary or their respective properties may
be bound or affected and in each case that would reasonably be expected to have
a Material Adverse Effect or, any material statute or any authorization,
judgment, decree, order, rule or regulation of any court or any regulatory body,
administrative agency or other governmental agency or body applicable to the
Company or any Subsidiary or any of their respective properties.  No consent,
approval, authorization or other order of any court, regulatory body,
administrative agency or other governmental agency or body is required for the
execution and delivery of this Agreement or the consummation of the transactions
contemplated by this Agreement, except for compliance with the blue sky laws and
federal securities laws applicable to the offering of the Shares and such as may
be required by the bylaws and rules of the National Association of Securities
Dealers, Inc. or the New York Stock Exchange.  For the purposes of this
Agreement the term “Material Adverse Effect” shall mean the occurrence, either
individually or in the aggregate, of any material adverse effect on the
earnings, business,

 

--------------------------------------------------------------------------------

management, properties, assets, rights, operations, condition (financial or
otherwise), prospects or results of operations of the Company and its
Subsidiaries, taken as a whole, except any of the following, either alone or in
combination, shall not be deemed a Material Adverse Effect:  (i) effects caused
by changes or circumstances affecting general market conditions in the U.S.
economy or that are generally applicable to the industry in which the Company
operates, to the extent that such effects do not adversely affect the Company in
a disproportionate manner to other participants in the industry in which the
Company operates, (ii) effects resulting from or relating to the announcement or
disclosure of the sale of the Shares or other transactions contemplated by this
Agreement (provided that, for the avoidance of doubt, the exception in this
clause (ii) shall not apply to “Material Adverse Effect” as used with respect to
any representation or warranty herein to the extent that the purpose of such
representation or warranty addresses the due execution and delivery or the
public announcement hereof), or (iii) effects caused by any event, occurrence or
condition resulting from or relating to the taking of any action in accordance
with this Agreement. 

4.7No Defaults or Consents. Neither the execution, delivery and performance of
the Purchase Agreement by the Company nor the consummation of any of the
transactions contemplated hereby (including, without limitation, the issuance
and sale by the Company of the Shares) will give rise to a right to terminate or
accelerate the due date of any payment due under, or conflict with or result in
the breach of any term or provision of, or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under,
except such defaults that individually or in the aggregate would not reasonably
be expected to cause a Material Adverse Effect, or require any consent or waiver
under, or result in the execution or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or its subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which either the Company or its subsidiaries or any of their
properties or businesses is bound, or any franchise, license, permit, judgment,
decree, order, statute, rule or regulation applicable to the Company or any of
its subsidiaries or violate any provision of the charter or bylaws of the
Company or any of its subsidiaries, except for such consents or waivers which
have already been obtained and are in full force and effect.

4.8Contracts.  The material contracts to which the Company is a party that have
been filed as exhibits to Publicly Filed Reports (as defined herein) have been
duly and validly authorized, executed and delivered by the Company and
constitute the legal, valid and binding agreements of the Company, enforceable
by and against it in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to enforcement of creditors’
rights generally, and general equitable principles relating to the availability
of remedies, and except as rights to indemnity or contribution may be limited by
federal or state securities laws and the public policy underlying such laws.

4.9No Actions.  Except as disclosed in the reports publicly filed with the
Commission by the Company pursuant to the Securities Act and Exchange Act
(collectively, the “Publicly Filed Reports”), there are no legal or governmental
actions, suits or proceedings pending or, to the Company’s knowledge, threatened
against the Company or any Subsidiary before or by any court, regulatory body,
arbitrator or administrative agency or any other

 

--------------------------------------------------------------------------------

governmental agency or body, domestic, or foreign, which actions, suits or
proceedings, individually or in the aggregate, might reasonably be expected to
have a Material Adverse Effect; and no labor disturbance, strike, interruption
or slowdown by the employees of the Company exists or, to the Company’s
knowledge, is imminent or threatened, that might reasonably be expected to have
a Material Adverse Effect.  Neither the Company nor any Subsidiary is a party to
or subject to the provisions of any material injunction, judgment, decree or
order of any court, regulatory body, administrative agency or other governmental
agency or body that might have a Material Adverse Effect. 

4.10Properties. The Company and each Subsidiary has good and marketable title to
all the properties and assets described as owned by it in the financial
statements included in the Publicly Filed Reports, that are material to the
businesses of the Company and its Subsidiaries taken as a whole, in each case
free and clear of all liens, encumbrances and claims except (i) those, if any,
reflected in such financial statements, (ii) those that are not material in
amount and do not materially adversely affect the use made and proposed to be
made of such property by the Company, and (iii) those that would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse Effect
would not reasonably be expected. The Company and each Subsidiary holds its
leased properties under valid and binding leases, with such exceptions as are
not materially significant in relation to its business.  Except as disclosed in
the Publicly Filed Reports the Company and any Subsidiary owns or leases all
such properties as are necessary to its operations as now conducted.

4.11No Material Adverse Change. Except as described in the Publicly Filed
Reports, (i) the Company and its Subsidiaries have not incurred any material
liabilities or obligations, indirect, or contingent, or entered into any
material agreement or other transaction that is not in the ordinary course of
business or that could reasonably be expected to result in a material reduction
in the future earnings of the Company; (ii) the Company and its Subsidiaries
have not sustained any material loss or material interference with their
businesses or properties from fire, flood, windstorm, accident or other calamity
not covered by insurance; (iii) the Company and its Subsidiaries have not paid
or declared any dividends or other distributions with respect to their capital
stock and none of the Company or any Subsidiary is in material default in the
payment of principal or interest on any outstanding long-term debt obligations;
and (iv) there has not occurred any event that has caused or could reasonably be
expected to cause a Material Adverse Effect.

4.12Intellectual Property. The Company owns, is licensed or otherwise possesses
all rights to use, all patents, patent rights, inventions, know-how (including
trade secrets and other unpatented or unpatentable or confidential information,
systems, or procedures), trademarks, service marks, trade names, copyrights and
other intellectual property rights (collectively, the “Intellectual Property”)
necessary for the conduct of its business as described in the Publicly Filed
Reports.  Except as described in the Publicly Filed Reports, no claims have been
asserted against the Company by any Person (as defined below) with respect to
the use of any such Intellectual Property or challenging or questioning the
validity or effectiveness of any such Intellectual Property that could
reasonably be expected to cause a Material Adverse Effect. For purposes of this
Agreement, “Person” means any natural person, general or limited partnership,
trust, corporation, limited liability company, firm, association, governmental
authority or other legal entity.

 

--------------------------------------------------------------------------------

4.13Compliance. None of the Company nor its Subsidiaries has been advised, nor
do any of them have any reason to believe, that it is not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, including, without limitation, all
applicable local, state and federal environmental laws and regulations, except
where failure to be so in compliance would not have a Material Adverse Effect. 

4.14Taxes. The Company and each Subsidiary has accurately filed all required
federal, state and foreign tax returns and has paid or accrued all taxes shown
as due thereon, and none of the Company or any subsidiary has knowledge of a tax
deficiency that has been or might be asserted or threatened against it that
would reasonably be expected to have a Material Adverse Effect.  All tax
liabilities accrued through the date hereof have been adequately provided for in
all material respects on the books of the Company.

4.15Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and transfer of the Shares to be sold to each Purchaser hereunder will be,
or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.

4.16Investment Company.  The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

4.17Governmental Permits, Etc.  The Company and each Subsidiary has all
franchises, licenses, certificates and other authorizations from such federal,
state or local government or governmental agency, department or body that are
currently necessary for the operation of the business of the Company as
currently conducted, except where the failure to possess currently such
franchises, licenses, certificates and other authorizations is not reasonably
expected to have a Material Adverse Effect.  Except as disclosed in the Publicly
Filed Reports, neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such permit that,
if the subject of an unfavorable decision, ruling or finding, could reasonably
be expected to have a Material Adverse Effect.

4.18Financial Statements.  The financial statements of the Company and the
related notes and schedules thereto included in its Publicly Filed Reports
fairly present, in all material respects, the financial position, results of
operations, stockholders’ equity and cash flows of the Company at the dates and
for the periods specified therein.  Such financial statements and the related
notes and schedules thereto have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) consistently applied
throughout the periods involved (except as otherwise noted therein) and all
adjustments necessary for a fair presentation of results for such periods have
been made; provided, however, that the unaudited financial statements are
subject to normal year-end audit adjustments (which are not expected to be
material) and do not contain all footnotes required under generally accepted
accounting principles. As of their respective dates, the Publicly Filed Reports
complied in all material respects with the requirements of the Securities Act,
the Exchange Act, and the Sarbanes-Oxley Act of 2002.  The financial statements
of the Company included (or incorporated by reference) in

 

--------------------------------------------------------------------------------

the Publicly Filed Reports (including the notes thereto) comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. 

4.19Internal Accounting and Disclosure Controls. The Company maintains a system
of internal control over financial reporting (as such term is defined in Rules
13a-15(f) and 15d-15(f) under the Exchange Act) sufficient to provide reasonable
assurance regarding the reliability of the Company’s financial reporting and the
preparation of the Company’s financial statements for external purposes in
accordance with GAAP. The Company’s disclosure controls and procedures (as
defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) are reasonably
designed to ensure that all material information required to be disclosed by the
Company in the reports it files or furnishes under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms.

4.20ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA)
has occurred with respect to any “pension plan” (as defined in ERISA) for which
the Company would have any liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan”; or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “Pension Plan”
for which the Company would have liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

4.21Listing and Maintenance Requirements.  The issued and outstanding shares of
Common Stock have been registered pursuant to Section 12(b) of the Exchange Act,
and the Company has taken no action designed to, or which to its knowledge is
likely to have the effect of, terminating the registration of such Common Stock
under the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company is in
material compliance with the listing and maintenance requirements and any other
applicable rules and regulations of the New York Stock Exchange.

4.22Anti-takeover Statutes. No “control share acquisition,” “fair price,”
“moratorium” or other anti-takeover laws enacted under U.S. state or federal law
apply to this Agreement or any of the transactions contemplated hereby.

4.23Brokers and Finders.  No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated hereby.

SECTION 5.Representations, Warranties and Covenants of each Purchaser. Purchaser
represents and warrants to, and covenants with, the Company that:

 

--------------------------------------------------------------------------------

5.1Experience. (i) Each Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company and comparable entities, has the ability to
bear the economic risks of an investment in the Shares; (ii) each Purchaser is
acquiring the number of Shares set forth beside its name in Section 2 above for
its own account for investment only and with no present intention of
distributing any of such Shares or any arrangement or understanding with any
other Person regarding the distribution of such Shares (this representation and
warranty not limiting such Purchaser’s right to sell pursuant to the
Registration Statement or in compliance with the Securities Act and the rules
and regulations of the Commission promulgated thereunder, or, other than with
respect to any claims arising out of a breach of this representation and
warranty, the Purchaser’s right to indemnification under Section 7.3);
(iii) each Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Shares, nor will such
Purchaser engage in any short sale that results in a disposition of any of the
Shares by such Purchaser, except in compliance with the Securities Act and the
rules and regulations of the Commission promulgated thereunder and any
applicable state securities laws; (iv) each Purchaser will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of the Shares pursuant to the Registration Statement or
with the applicable requirements of any exemption from the Securities Act;
(v) each Purchaser has completed or caused to be completed the Registration
Statement Questionnaire attached hereto as part of Appendix I, for use in
preparation of the Registration Statement, and the answers thereto are true and
correct, in all material respects, as of the date hereof and will be true and
correct, in all material respects, as of the effective date of the Registration
Statement and such Purchaser will notify the Company immediately of any material
change in any such information provided in the Registration Statement
Questionnaire until such time as such Purchaser has sold all of its Shares or
until the Company is no longer required to keep the Registration Statement
effective; and (vi) each Purchaser is an “accredited investor” within the
meaning of Rule 501(a) of Regulation D promulgated under the Securities Act. 

5.2Reliance on Exemptions.  Each Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the rules and regulations of
the Commission promulgated thereunder and state securities laws and that the
Company is relying upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of each Purchaser to acquire
the Shares.

5.3Confidentiality.  

(a)Each Purchaser agrees to keep confidential all information concerning this
private placement. Each Purchaser acknowledges that it is prohibited from
reproducing or distributing this Agreement, or any other offering materials or
other information provided by the Company in connection with such Purchaser’s
consideration of its investment in the Company, in whole or in part, or
divulging or discussing any of their contents, except to its financial,
investment or legal advisors in connection with its proposed investment in the
Shares. Each Purchaser understands that the federal securities laws impose
restrictions on trading based on

 

--------------------------------------------------------------------------------

material, non-public information. In addition to the above, each Purchaser shall
maintain in confidence the receipt and content of any notice of a Suspension (as
defined in Section 5.9 below). These confidentiality obligations will terminate
upon the earlier of (i) filing by the Company of a press release or press
releases and a report or reports pursuant to the Exchange Act describing this
offering and/or containing a copy of this Agreement and related materials or
(ii) 10 days after the date of this Agreement.  In addition to the above, each
Purchaser shall maintain in confidence the receipt and content of any notice of
a Suspension (as defined in Section 5.9 below).  The foregoing agreements shall
not apply to any information that is or becomes publicly available through no
fault of such Purchaser, or that such Purchaser is legally required to disclose;
provided, however, that if such Purchaser is requested or ordered to disclose
any such information pursuant to any court or other government order or any
other applicable legal procedure, it shall, if practicable, provide the Company
with prompt notice of any such request or order in time sufficient to enable the
Company to seek an appropriate protective order.  

(b)Each Purchaser will not, nor permit of any its Affiliates to, issue any press
release or make any other public announcement or disclosure relating to this
Agreement without the prior written approval of the Company (such consent not to
be unreasonably withheld, conditioned or delayed.  The Company will provide each
Purchaser with a reasonable opportunity to review and comment on any press
release or other public announcement to be issued by the Company relating to
this Agreement prior to the issuance, distribution or publication of such press
release or other public announcement.  The term “Affiliate” shall mean any
Person that, directly or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with a Person, as such terms are
used in and construed under Rule 405 under the Securities Act; provided that (a)
the Company and its Subsidiaries will not be deemed an Affiliate of any
Purchaser and (b) no Purchaser will be deemed an Affiliate of the Company or its
Subsidiaries.  

5.4Investment Decision.  Each Purchaser understands that nothing in the
Agreement or any other materials presented to such Purchaser in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.

5.5Risk of Loss.  Each Purchaser understands that its investment in the Shares
involves a significant degree of risk, including a risk of total loss of such
Purchaser’s investment, and such Purchaser has full cognizance of and
understands the risk factors related to such Purchaser’s purchase of the Shares,
including, but not limited to, those set forth under the caption “Risk Factors”
in the Annual Report on Form 10-K filed by the Company with the Commission on
March 11, 2016.  Each Purchaser understands that the market price of the Common
Stock has been volatile and that no representation is being made as to the
future value of the Common Stock.

5.6Legend. Each Purchaser understands that, until such time as a Registration
Statement has been declared effective or the Shares may be sold pursuant to
Rule 144 under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the Shares
will bear a restrictive legend in substantially the following form:

 

--------------------------------------------------------------------------------

“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION.  THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”

5.7Stop Transfer.  The certificates representing the Shares may be subject to a
stop transfer order with the Company’s transfer agent that restricts the
transfer of such shares except upon receipt by the transfer agent of a written
confirmation from each Purchaser to the effect that such Purchaser has satisfied
its prospectus delivery requirements.

5.8Residency.  Each Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below such Purchaser’s name on the signature
pages hereto.

5.9Public Sale or Distribution.

(a)Each Purchaser hereby covenants with the Company not to make any sale of the
Shares under the Registration Statement without complying with the provisions of
this Agreement and without effectively causing the prospectus delivery
requirement under the Securities Act to be satisfied (whether physically or
through compliance with Rule 172 under the Securities Act or any similar rule),
and such Purchaser acknowledges and agrees that such Shares are not transferable
on the books of the Company unless the certificate submitted to the transfer
agent evidencing the Shares is accompanied by a separate Purchaser’s Certificate
of Subsequent Sale:  (i) in the form of Appendix II hereto, (ii) executed by an
officer of, or other authorized person designated by, such Purchaser, and
(iii) to the effect that (A) the Shares have been sold in accordance with the
Registration Statement, the Securities Act and any applicable state securities
or blue sky laws and (B) the prospectus delivery requirement effectively has
been satisfied.  Each Purchaser acknowledges that there may occasionally be
times when the Company must suspend the use of the prospectus (the “Prospectus”)
forming a part of the Registration Statement (a “Suspension”) until such time as
an amendment to the Registration Statement has been filed by the Company and
declared effective by the Commission, or until such time as the Company has
filed an appropriate report with the Commission pursuant to the Exchange
Act.  Without the Company’s prior written consent, which consent shall not
unreasonably be withheld or delayed, each Purchaser shall not use any written
materials to offer the Shares for resale other than the

 

--------------------------------------------------------------------------------

Prospectus, including any “free writing prospectus” as defined in Rule 405 under
the Securities Act.  Each Purchaser covenants that it will not sell any Shares
pursuant to such Prospectus during the period commencing at the time when the
Company gives such Purchaser written notice of the suspension of the use of such
Prospectus and ending at the time when the Company gives such Purchaser written
notice that such Purchaser may thereafter effect sales pursuant to such
Prospectus.  Each Purchaser shall maintain in confidence the receipt of any
notice of suspension. Notwithstanding the foregoing, the Company agrees that no
Suspension shall be for a period of longer than 60 consecutive days, no
Suspension shall be for a period longer than 90 days in the aggregate in any 365
day period, and the Company will use its reasonable best efforts to minimize the
length of any such Suspension.  Each Purchaser further covenants to notify the
Company promptly of the sale of all of its Shares.  Following the termination of
any Suspension, the Company will promptly notify each Purchaser in writing that
the use of the Prospectus may be resumed and will provide each Purchaser with a
copy of any amendment to the Registration Statement or supplement to the
Prospectus. 

(b)At any time that each Purchaser is an affiliate of the Company, any resale of
the Shares that purports to be effected under Rule 144 shall comply with all of
the requirements of such rule, including the “manner of sale” requirements set
forth in Rule 144(f).

5.10Organization; Validity; Enforcements.  Each Purchaser further represents and
warrants to, and covenants with, the Company that (i) such Purchaser has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
(ii) the making and performance of this Agreement by each Purchaser and the
consummation of the transactions herein contemplated will not violate any
provision of the organizational documents of such Purchaser or conflict with,
result in the material breach or violation of, or constitute, either by itself
or upon notice or the passage of time or both, a default under any material
agreement, mortgage, deed of trust, lease, franchise, license, indenture, permit
or other instrument to which such Purchaser is a party or, any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental agency or body
applicable to such Purchaser, (iii) no consent, approval, authorization or other
order of any court, regulatory body, administrative agency or other governmental
agency or body is required on the part of such Purchaser for the execution and
delivery of this Agreement or the consummation of the transactions contemplated
by this Agreement, (iv) upon the execution and delivery of this Agreement, this
Agreement shall constitute a legal, valid and binding obligation of such
Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
the enforcement of creditor’s rights and the application of equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution, including, but not limited to, the indemnification provisions set
forth in Section 7.3 of this Agreement, may be limited by federal or state
securities laws or the public policy underlying such laws and (v) there is not
in effect any order enjoining or restraining such Purchaser from entering into
or engaging in any of the transactions contemplated by this Agreement.

 

--------------------------------------------------------------------------------

5.11Short Sales.  During the thirty (30) days prior to the date hereof, each
Purchaser has not taken, and prior to the public announcement of the Closing
such Purchaser shall not take, any action that has caused or will cause such
Purchaser to have, directly or indirectly, sold or agreed to sell any shares of
Common Stock, effected any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
Exchange Act with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock. 

SECTION 6.Survival of Agreements; Non-Survival of Representations and
Warranties. Notwithstanding any investigation made by any party to this
Agreement, all covenants and agreements made by the Company and each Purchaser
herein and in the certificates for the Shares delivered pursuant hereto shall
survive the execution of this Agreement, the delivery to such Purchaser of the
Shares being purchased and the payment therefor indefinitely or for the shorter
period explicitly specified therein.  All representations and warranties, made
by the Company and each Purchaser herein and in the certificates for the Shares
delivered pursuant hereto shall survive for a period of twelve (12) months
following the later of the execution of this Agreement, the delivery to such
Purchaser of the Shares being purchased and the payment therefor; provided that
the representations and warranties contained in Sections 4.1 (Organization and
Qualification), 4.4 (Authorized Capital Stock), 4.5 (Issuance, Sale and Delivery
of the Shares), 4.6 (Due Execution, Delivery and Performance of the Agreements),
4.23 (Brokers and Finders) and 5.10 (Organization; Validity; Enforcements) shall
survive for the (3) years from the date of this Agreement.

SECTION 7.Registration of the Shares; Compliance with the Securities Act.

7.1Registration Procedures and Expenses.

(a)The Company is obligated pursuant to the Purchase Agreement dated as of
August 9, 2016 (the “PEAK6 Purchase Agreement”) between the Company and PEAK6
Investments, L.P. (“PEAK6”) to, within one hundred twenty (120) days of the date
of the PEAK6 Purchase Agreement, prepare and file with the Commission the
Registration Statement on Form S‑3 relating to the resale of the securities
issued to PEAK6.  The Company hereby agrees that it will include on such
Registration Statement the Shares issued to each Purchaser (collectively, the
“Registrable Securities”) to enable the Purchaser to resell such Shares on the
New York Stock Exchange, or the facilities of any national securities exchange
on which the Common Stock is then traded or in privately-negotiated
transactions.

(b)Notwithstanding anything contained herein, in the event that the Commission
or applicable federal securities laws and regulations prohibit the Company from
including all of the Registrable Securities requested by each Purchaser to be
registered in a registration statement pursuant to Section 7.1(a), then the
Company will be obligated to include in such registration statement only such
limited portion of the Registrable Securities as is permitted by the Commission
or such federal securities laws and regulations; and provided, further, that no
securities purchased by PEAK6 pursuant to the PEAK6 Purchase Agreement shall be
excluded from the Registration Statement until all Shares purchased by the
Purchasers have been excluded.  The Company shall cause the registration of all
of the remaining

 

--------------------------------------------------------------------------------

Registrable Securities to the extent permitted by the Commission or such federal
securities laws and regulations at such time that the Company subsequently
determines, at its election, to register any of its stock or other securities on
a registration statement filed with the Commission (other than a registration
relating solely to the sale of securities to participants in a Company stock
plan, a registration relating to a corporate reorganization or other transaction
under Rule 145 of the Securities Act, a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities, or
a registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered);
provided, however, that no securities purchased by PEAK6 pursuant to the PEAK6
Purchase Agreement shall be excluded from such subsequent registration statement
until all Shares purchased by the Purchasers have been excluded. 

(c)A Purchaser may withdraw all or any part of the Registrable Securities from a
Registration Statement at any time prior to the effective date of such
Registration Statement.

(d)The Company shall:

(i)use its best efforts, subject to receipt of necessary information from each
Purchaser, to cause the Commission to declare the Registration Statement
effective;

(ii)enter into such customary agreements and take all such other actions as a
Purchaser or the underwriters, if any, reasonably request in order to expedite
or facilitate the disposition of Registrable Securities;

(iii)promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective until
the earliest of (i) two years after the effective date of the Registration
Statement or (ii) such time as the Shares become eligible for resale by each of
each Purchaser without any volume limitations or other restrictions pursuant to
Rule 144 under the Securities Act or any other rule of similar effect; provided
that, for the avoidance of doubt, in no event shall the Company have any
obligation to keep a Registration Statement effective after such time as all of
the Shares have been sold pursuant to the Registration Statement or Rule 144;

(iv)furnish to each Purchaser with respect to the Shares registered under the
Registration Statement (and to each underwriter, if any, of such Shares) such
number of copies of prospectuses and such other documents as such Purchaser may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Shares by such Purchaser;

(v)file documents required of the Company for normal blue sky clearance in
states specified in writing by each Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented;

 

--------------------------------------------------------------------------------

(vi)bear all expenses in connection with the procedures in this Section 7.1 and
the registration of the Shares pursuant to the Registration Statement, other
than fees and expenses, if any, of counsel or other advisers to such Purchaser
or underwriting discounts, brokerage fees and commissions incurred by such
Purchaser, if any in connection with the offering of the Shares pursuant to the
Registration Statement; 

(vii)file a Form D with respect to the Shares as required under Regulation D and
to provide a copy thereof to each Purchaser promptly after filing;

(viii)in order to enable each Purchaser to sell the Shares under Rule 144 to the
Securities Act, for so long as any Purchaser Beneficially Owns any Registrable
Securities, use its commercially reasonable efforts to comply with the
requirements of Rule 144, including without limitation, use its commercially
reasonable efforts to comply with the requirements of Rule 144(c)(1) with
respect to public information about the Company and to timely file all reports
required to be filed by the Company under the Exchange Act;

The Company understands that each Purchaser disclaims being an underwriter, but
Purchaser being deemed underwriters shall not relieve the Company of any
obligations it has hereunder.  A draft of the proposed form of the questionnaire
related to the Registration Statement to be completed by such Purchaser is
attached hereto as Appendix I.

7.2Transfer of Shares After Registration.  Each Purchaser agrees that it will
not effect any disposition of the Shares that would constitute a sale within the
meaning of the Securities Act or pursuant to any applicable state securities
laws, (i) if a Registration Statement is effective with respect to the resale of
the Shares, except as contemplated in a Registration Statement referred to in
Section 7.1 or (ii) if a Registration Statement is not effective with respect to
the resale of the Shares, except as otherwise permitted by law, and that it will
promptly notify the Company of any changes in the information set forth in the
Registration Statement regarding such Purchaser or its plan of distribution.

7.3Indemnification.  For the purpose of this Section 7.3: (i)the term
“Purchaser/Affiliate” shall mean any affiliate of a Purchaser, including a
transferee who is an affiliate of a Purchaser, and any Person who controls a
Purchaser or any affiliate of a Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act; and (ii) the term
“Registration Statement” shall include any preliminary prospectus, final
prospectus, free writing prospectus, exhibit, supplement or amendment included
in or relating to, and any document incorporated by reference in, any
registration statement of the Company which covers any Registrable Securities
referred to in Section 7.1.

(a)The Company agrees to indemnify and hold harmless Purchaser and each
Purchaser/Affiliate, against any and all losses, claims, damages, liabilities,
costs or expenses, joint or several, to which such Purchaser or
Purchaser/Affiliates becomes subject, whether under the Securities Act, the
Exchange Act, or any other federal or state statutory law or regulation, or at
common law or otherwise, or in respect of any action, audit, examination,
investigation, inquiry, proceeding, hearing, litigation, arbitration or suit
(including in settlement of any such litigation, if such settlement is effected
with the written consent of the Company), insofar as such losses, claims,
damages, liabilities, costs or expenses (or actions in respect thereof as

 

--------------------------------------------------------------------------------

contemplated below) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement, including any Prospectus, financial statements and schedules, and all
other documents filed as a part thereof, as amended at the time of effectiveness
of the Registration Statement, including any information deemed to be a part
thereof as of the time of effectiveness pursuant to paragraph (b) of Rule 430A,
or pursuant to Rules 430B, 430C or 434, of the Securities Act, or the
Prospectus, in the form first filed with the Commission pursuant to
Rule 424(b) of the Securities Act, or filed as part of the Registration
Statement at the time of effectiveness if no Rule 424(b) filing is required or
any amendment or supplement thereto, (ii) the omission or alleged omission to
state in any of them a material fact required to be stated therein or necessary
to make the statements in any Registration Statement or any amendment or
supplement thereto not misleading or in the Prospectus or any amendment or
supplement thereto not misleading in light of the circumstances under which they
were made, or (iii) any inaccuracy in the representations or warranties of the
Company contained in this Agreement, or any failure of the Company to perform
its obligations hereunder or under law (in each case, without giving effect to
any  “materiality” or “Material Adverse Effect” qualifications), and will
promptly reimburse each Purchaser and each Purchaser/Affiliate for any legal and
other expenses as such expenses are reasonably incurred by such Purchaser or
such Purchaser/Affiliate in connection with investigating, defending or
preparing to defend, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the Company will
not be liable for amounts paid in settlement of any such loss, claim, damage,
liability, cost, penalty, fee or action: (x) if such settlement is effected
without the consent of the Company, which consent shall not be unreasonably
withheld; (y) in the case of any inaccuracy in the representations or warranties
of the Company contained in this Agreement, until (and then only for the amount
in excess of) the aggregate amount of such losses, claims, damages, liabilities,
costs or fees exceeds $300,000 or (z) to the extent that any such loss, claim,
damage, liability, cost or expense arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission made in
any Registration Statement, the Prospectus or any amendment or supplement
thereto in reliance upon and in conformity with written information furnished to
the Company by or on behalf of each Purchaser expressly for use therein, or
(ii) the failure of such Purchaser to comply with the covenants and agreements
contained in Sections 5.9 or 7.2 hereof respecting the sale of the Shares, or
(iii) the inaccuracy of any representation or warranty made by such Purchaser
herein, (iv) any statement or omission in any Prospectus that is corrected in
any subsequent Prospectus that was delivered to such Purchaser prior to the
pertinent sale or sales by each Purchaser. 

(b)Each Purchaser will severally, but not jointly, indemnify and hold harmless
the Company, each of its directors, each of its officers who signed the
Registration Statement and each Person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any and all losses, claims, damages, liabilities, costs or expenses
to which the Company, each of its directors, each of its officers who signed the
Registration Statement or controlling Person becomes subject, under the
Securities Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, but only if such settlement is effected with the written consent of
such Purchaser) insofar as such losses, claims, damages, liabilities, costs or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon (i) any failure by such Purchaser to comply with the covenants
and agreements contained in Sections 5.9 or 7.2 hereof respecting the sale of
the Shares or (ii) the inaccuracy of

 

--------------------------------------------------------------------------------

any representation or warranty made by such Purchaser herein or (iii) any untrue
or alleged untrue statement of any material fact contained in the Registration
Statement, the Prospectus, or any amendment or supplement thereto, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
in the Registration Statement or any amendment or supplement thereto not
misleading or in the Prospectus or any amendment or supplement thereto not
misleading in the light of the circumstances under which they were made, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Purchaser expressly for use therein; and such
Purchaser will reimburse the Company, each of its directors, each of its
officers who signed the Registration Statement or controlling Person for any
legal and other expense reasonably incurred by the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling Person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that such Purchaser’s aggregate liability under this
Section 7 shall not exceed the amount of net proceeds received by such Purchaser
on the sale of the Shares pursuant to such Registration Statement. 

(c)Promptly after receipt by an indemnified party under this Section 7.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 7.3 promptly notify the indemnifying party in writing thereof, but
the omission to notify the indemnifying party will not relieve it from any
liability that it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 7.3 to the
extent it is not materially prejudiced as a result of such failure.  In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it may wish,
jointly with all other indemnifying parties similarly notified, to assume the
defense thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party, and the indemnifying party and the indemnified party shall
have reasonably concluded, based on an opinion of counsel reasonably
satisfactory to the indemnifying party, that there may be a conflict of interest
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of its election to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 7.3 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless (i) the indemnified party shall have
employed such counsel in connection with the assumption of legal defenses in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel, reasonably satisfactory to such indemnifying
party, representing all of the indemnified parties

 

--------------------------------------------------------------------------------

who are parties to such action) or (ii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of commencement of
action, in each of which cases the reasonable fees and expenses of counsel shall
be at the expense of the indemnifying party. The indemnifying party shall not be
liable for any settlement of any action without its written consent.  In no
event shall any indemnifying party be liable in respect of any amounts paid in
settlement of any action unless the indemnifying party shall have approved in
writing the terms of such settlement; provided that such consent shall not be
unreasonably withheld.  No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnification could have been sought hereunder by such
indemnified party from all liability on claims that are the subject matter of
such proceeding. 

(d)If the indemnification provided for in this Section 7.3 is required by its
terms but is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party under paragraphs (a), (b) or (c) of this
Section 7.3 in respect to any losses, claims, damages, liabilities, costs or
expenses referred to herein, then each applicable indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of any losses, claims, damages, liabilities or expenses referred to herein
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and each Purchaser from the private placement of Common
Stock hereunder or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but the relative
fault of the Company and each Purchaser in connection with the statements or
omissions or inaccuracies in the representations and warranties in this
Agreement and/or the Registration Statement that resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and each Purchaser on the other shall be deemed to be in the same
proportion as the amount paid by such Purchaser to the Company pursuant to this
Agreement for the Shares purchased by such Purchaser that were sold pursuant to
the Registration Statement bears to the difference (the “Difference”) between
the amount such Purchaser paid for the Shares that were sold pursuant to the
Registration Statement and the amount received by such Purchaser from such
sale.  The relative fault of the Company on the one hand and each Purchaser on
the other shall be determined by reference to, among other things, whether the
untrue or alleged statement of a material fact or the omission or alleged
omission to state a material fact or the inaccurate or the alleged inaccurate
representation and/or warranty relates to information supplied by the Company or
by such Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in paragraph (c) of this
Section 7.3, any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim.  The
provisions set forth in paragraph (c) of this Section 7.3 with respect to the
notice of the threat or commencement of any threat or action shall apply if a
claim for contribution is to be made under this paragraph (d); provided,
however, that no additional notice shall be required with respect to any threat
or action for which notice has been given under paragraph (c) for purposes of
indemnification.  The Company and each Purchaser agree that it would not be just
and equitable if contribution pursuant to this Section 7.3

 

--------------------------------------------------------------------------------

were determined solely by pro rata allocation (even if a Purchaser were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this
paragraph.  Notwithstanding the provisions of this Section 7.3, no Purchaser
shall be required to contribute any amount in excess of the amount by which the
Difference exceeds the amount of any damages that such Purchaser has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  Each Purchaser’ obligations to contribute pursuant to this
Section 7.3 are several and not joint. 

7.4Termination of Conditions and Obligations.  The restrictions imposed by
Section 7.2 upon the transferability of the Shares shall cease and terminate as
to any particular number of the Shares upon the earlier of (i) the passage of
one year from the effective date of the Registration Statement covering such
Shares and (ii) at such time as an opinion of counsel satisfactory in form and
substance to the Company shall have been rendered to the effect that such
conditions are not necessary in order to comply with the Securities Act.

7.5Information Available. The Company, upon the reasonable request of a
Purchaser, shall make available for inspection by such Purchaser, any
underwriter participating in any disposition pursuant to the Registration
Statement and any attorney, accountant or other agent retained by such Purchaser
or any such underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
employees and independent accountants to supply all information reasonably
requested by such Purchaser or any such underwriter, attorney, accountant or
agent in connection with the Registration Statement.

SECTION 8.Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, e-mail, confirmed facsimile or nationally recognized
overnight express courier postage prepaid, and shall be deemed given when so
mailed and shall be delivered as addressed as follows:

(a)if to the Company, to:



 

--------------------------------------------------------------------------------

Spark Networks, Inc.

11150 Santa Monica Boulevard, Suite 600

Los Angeles, CA, 90025

Attention: Robert O’Hare, CFO

Telephone: (310) 893-0550

E-mail: rohare@spark.net

with a copy to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attention: Murray A. Indick

Telephone: (415) 268-7096

E-mail: MIndick@mofo.com

 

or to such other person at such other place as the Company shall designate to
each Purchaser in writing; and

(b)if to any Purchaser, to:

Lloyd I. Miller, III

3300 South Dixie Highway

Suite 1-365

West Palm Beach, Florida 33405

Telephone: (561) 287-5399

E-Mail:  info@limadvisory.com

 

with a copy to:

 

Andrews Kurth LLP
Ms. Melinda Brunger, Partner
600 Travis, Suite 4200
Houston, TX  77002

Telephone: (713) 220-4305

Email: mbrunger@andrewskurth.com

 

or to such other person at such other place as such Purchaser shall designate to
the Company in writing.

SECTION 9.Changes; Waiver. This Agreement may not be modified or amended, and no
provision of this Agreement may be waived, except pursuant to an instrument in
writing signed by the Company and each Purchaser or, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought.  Any
amendment or waiver effected in accordance with this Section 9 shall be binding
upon each holder of any securities purchased under this Agreement at the time
outstanding, each future holder of all such securities, and the

 

--------------------------------------------------------------------------------

Company. No waiver of any default with respect to any provision, condition or
requirement of this Agreement will be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor will any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right. 

SECTION 10.Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.

SECTION 11.Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

SECTION 12.Governing Law; Venue.  This Agreement is to be construed in
accordance with and governed by the federal law of the United States of America
and the internal laws of the State of New York without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties.  The Company and each Purchaser submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement and the transactions contemplated hereby.  The Company and each
Purchaser irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

SECTION 13.WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY.

SECTION 14.Remedies.  The Company and each Purchaser agrees that irreparable
damage would occur in the event that any of the provisions of this Agreement are
not performed by any party in accordance with their specific terms or were
otherwise breached by such party.  The Company and each Purchaser accordingly
agrees that, in addition to any other remedy to which the parties are entitled
at law or in equity, each party is entitled to injunctive relief to prevent
breaches of this Agreement by the other party and otherwise to enforce
specifically the provisions of this Agreement against the other party.

SECTION 15.Counterparts.  This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each

 

--------------------------------------------------------------------------------

party hereto and delivered to the other parties.  Facsimile signatures shall be
deemed original signatures. 

SECTION 16.Entire Agreement.  This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.  Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.

SECTION 17.Fees and Expenses. Except as set forth herein, each of the Company
and each Purchaser shall pay its respective fees and expenses related to the
transactions contemplated by this Agreement.

SECTION 18.Parties. This Agreement is made solely for the benefit of and is
binding upon each Purchaser and the Company and to the extent provided in
Section 7.3, any Person controlling the Company or such Purchaser, the officers
and directors of the Company, and their respective executors, administrators,
successors and assigns and subject to the provisions of Section 7.3, no other
Person shall acquire or have any right under or by virtue of this Agreement. The
term “successor and assigns” shall not include any subsequent purchaser, as such
purchaser, of the Shares sold to each Purchaser pursuant to this Agreement;
provided that a Purchaser may assign and delegate any of its rights and
obligations (i) under this Agreement to an Affiliate of such Purchaser if such
Affiliate agrees in writing to be bound by the terms of this Agreement and (ii)
under Section 7 to any Person that acquires Shares from such Purchaser (other
than in a public offering or a sale pursuant to Rule 144) in compliance with the
provisions of this Agreement representing more than 1% of the Company’s then
outstanding Common Stock if such Person agrees in writing to be bound by the
terms of this Agreement (in which case, each Purchaser will have no liability or
obligation with respect to the obligations of the assignee hereunder).

SECTION 19.Further Assurances.  Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement.

[Remainder of Page Left Intentionally Blank]

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

SPARK NETWORKS, INC.

By:

/s/ Robert O’Hare

 

Name:

Robert O’Hare

 

Title:

CFO

 

 

--------------------------------------------------------------------------------

 

Lloyd I. Miller Trust A-4

Florida - USA

Jurisdiction of Purchaser’s Executive Offices

 

By: MILFAM LLC

Its:  Investment Advisor

By: /s/ Lloyd I. Miller III

Name:  Lloyd I. Miller III

Title:  Manager

Address:

3300 S. Dixie Highway, Suite 1-365

West Palm Beach, FL  33405

Telephone: (561) 287-5399

Facsimile:  (619) 923-2908

E-mail: info@limadvisory.com

 

 

--------------------------------------------------------------------------------

 

MILFAM II L.P.

Florida - USA

Jurisdiction of Purchaser’s Executive Offices

 

By: MILFAM LLC

Its:  General Partner

By: /s/ Lloyd I. Miller III

Name: Lloyd I. Miller III

Title:  Manager

Address:

3300 S. Dixie Highway, Suite 1-365

West Palm Beach, FL  33405

Telephone: (561) 287-5399

Facsimile: (619) 923-2908

E-mail: info@limadvisory.com

 

 

--------------------------------------------------------------------------------

EXHIBIT A

The following are subsidiaries of Spark Networks, Inc.:

 

·

Spark Networks Limited [England]

 

·

LOV USA, LLC [Delaware, USA]

 

The following are subsidiaries of Spark Networks Limited:

 

·

Spark Networks USA, LLC [Delaware, USA]

 

·

Spark Networks (Israel) Limited [Israel]

 

·

JDate Limited [England]

 

The following are subsidiaries of LOV USA, LLC:

 

·

HurryDate, LLC [Delaware, USA]

 

·

MingleMatch, Inc. [Utah, USA]

 

·

Kizmeet, Inc. [California, USA]

 

·

Reseaux Spark Canada Ltd. [Quebec, Canada]

 

·

SocialNet, Inc. [Delaware, USA]

 

·

SN Events, Inc. [Delaware, USA]

 

·

SN Holdco, LLC [Delaware, USA]

 

·

Smooch Labs, Inc. [Delaware, USA]

 